PER CURIAM:
The pro se plaintiff/relator in this qui tarn suit appeals the district court’s orders dismissing his action and denying his subsequent motions to reconsider its ruling. We have reviewed the record and find no reversible error. Accordingly, though we grant the Plaintiffs pending motion to seal, we affirm the judgment of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.